Citation Nr: 1748878	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans











ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1967 to December 1971.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2014, the Board remanded the claim for further development.  In March 2017, the Board denied the claim.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (the Court).  In August 2017, the Court granted a joint motion for remand that vacated and remanded the decision.  

The joint motion for remand notes that allergic rhinitis is part of the disorder on appeal.  Joint motion for remand, page 5.  Therefore, the issue is as stated on the first page of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The joint motion states that remand is warranted for a medical opinion that addresses whether his in-service exposure to exhaust and fumes was as likely as not a sufficient contributory cause towards the development of COPD, notwithstanding his history of smoking cigarettes.  Id. at 4. Therefore, a new medical opinion regarding the nature of the COPD is necessary.

The joint motion states that the Board impermissibly limited the scope of the Veteran's claim.  Id.  The joint motion notes diagnoses of chronic respiratory failure with hypoxemia, atelectasis, interstitial lung disease, and allergic rhinitis.  Id. at 5.  Another VA examination is required to determine whether the allergic rhinitis is related to service and whether the various lung disorders are separate disabilities from the COPD.

A July 2009 VA treatment record reflects that the Veteran was advised to apply for Social Security disability benefits.  The AOJ should get clarification from the Veteran on this matter and undertake any necessary development based on his response.

The Veteran submitted in October 2017 a statement from Dr. Long relating his COPD to gasoline fume exposure.  The AOJ should obtain all records from Dr. Long as well as any additional records from the Kansas City VA Medical Center from September 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his allergic rhinitis, COPD, and other respiratory disorders, and obtain all identified records.  Attempt to obtain all records from Dr. Long.  Regardless of the Veteran's response, obtain all records from the Kansas City VA Medical Center from September 2014 to the present.

2.  Ask the Veteran whether he has ever applied for Social Security disability benefits.  If he indicates that he has, contact the Social Security Administration and obtain all records pertaining to his claim for disability benefits.

3.  After the development in 1 and 2 is completed, schedule the Veteran for a VA examination determine the nature and extent of his respiratory disorders.  The electronic claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to a respiratory disorder.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should address the following:

(a)  The examiner should identify all current respiratory disorders and address whether the Veteran has a respiratory disorder manifested by chronic respiratory failure with hypoxemia, atelectasis, or interstitial lung disease that is separate from COPD.

(b)  For all current respiratory disorders, to include allergic rhinitis and COPD, whether it is at least as likely as not (50 percent or greater) that any current respiratory disorder is related to the in-service respiratory complaints notwithstanding his history of cigarette smoking. 

(c)  For all current respiratory disorders, to include allergic rhinitis and COPD, whether it is at least as likely as not (50 percent or greater) that in-service exposure to airplane fuel and automotive gasoline, to include the exhaust and fumes from burning these fuels, was a sufficient contributory cause towards the development of any current respiratory disorder notwithstanding his history of cigarette smoking.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Thereafter, readjudicate the Veteran's claim with consideration of all evidence of record.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claims file should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




